DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s amendment filed, 28 December 2020, of application filed, with the above serial number, on 09 February 2017 in which claims 16, 22, 28 have been amended and claims 17, 23, 25, 29, 31 have been cancelled. Claims 16, 18-22, 24, 26-28, 30, 32-33 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16, 18-22, 24, 26-28, 30, 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vedantham et al (hereinafter “Vedantham”, 2008/0228912) in view of Westerlund et al (hereinafter “Westerlund”, “The evaluation of different NAT traversal Techniques for media controlled by Real-time Streaming Protocol (RTSP) draft-ietf-mmusic-rtsp-nat-evaluation-01”, NPL).
As per Claim 16, Vedantham discloses a network client device comprising: 

a computer readable storage medium including program instructions that, in response to execution by the programmable processor, cause the network client device to, at least: 
transmit a first and second set-up request messages from the first and second network ports, respectively, to a server device, wherein the first set-up request message includes a first identifier and defined first transport parameters for a video sub-stream, and the second set-up request message includes a second identifier and defines second transport parameters for an audio sub-stream (at least paragraph 77, 5, 10, 51, 133-135, 49; Fig. 1-2; setup (video) and setup (audio) requests sent from client with session ID); 
transmit a play command triggering a joint start of play of the video and audio sub-streams (at least paragraph 77, 5, 10, 51, 133-135; Fig. 1-2; play command 103); and
receive a response to the play command after a delay, wherein the response is received using the first and second transport parameters, and wherein the delay is caused by the server device (at least paragraph 77, 5, 10, 51, 133-135; Fig. 1-2; Media Data responses after delay shown in Fig. 1)
Vedantham fails to explicitly disclose after transmission of the first and second set-up request messages, transmit first and second discovery messages to the server device before receiving acknowledgements of reception of the first and second set-up request messages by the server device, wherein the first discovery message is sent to a 
 However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Westerlund. Westerlund teaches, in an analogous RTSP art, when the client and/or server are behind a NAT or firewall, traversing the NAT is required in some manner, including performing RTSP SETUP for each media, and periodically sending by the client, UDP traffic over all mapping needed for the session, sending the first UDP packet, a FW packet, to the exact ports used by the server before sending the RTSP PLAY request, and Symmetric RTP such that the packets are send to the server’s media output ports from the client’s media input ports, with corresponding RTP SSRC identifiers for all to be unique for the client session (at least Westerlund 4.1.2, 4.2.2, 4.3.1-4.3.2, 4.3.5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Westerlund’s NAT traversal with Vedantham, as both Vedantham (at least paragraph 5, 77, 10, 51, 133-135; Fig. 1; pipelining setup, options/ play requests before receiving acknowledgements (200 OKs) with common Session ID in play request) and Westerlund (at least 4.1.2, 4.2.2; STUN to try to discover the type of NAT, and the timeout period for any UDP mapping on the NAT. This is RECOMMENDED to be performed in the background as Westerlund’s NAT traversal method with Vedantham’s pipelining would further be obvious to minimize delay and another RTT for the setup phase using the information already gathered from the DESCRIBE response. 
As per Claim 18. The network client device of claim 16, wherein the program instructions, in response to execution by the programmable processor, further cause the network client device to: associate the first and second discovery messages and the first and second set-up request messages to a single media stream request (at least paragraph 5, 77, 10, 51, 133-135; Fig. 1-2; eg. session identifier; Westerlund 4.1.2, 4.2.2, 4.3.1-4.3.2, 4.3.5 client SSRC and session identifiers in UDP FW Packets, setup). 
As per Claim 19. The network client device of claim 16, wherein the video and audio sub-streams are transmitted to a port of the network client device indicated by a port identifier, which is in source fields of the first and second discovery messages (at least paragraph 5, 77, 10, 51, 133-135; Fig. 1-2; Westerlund 4.1.2, 4.2.2, 4.3.1-4.3.2, 4.3.5 when the RTSP server receives the "connect" RTP packet (a.k.a.  FW packet, since it is used to punch a hole in the FW/NAT and to aid the server for port binding and address mapping) from its client, it copies the source IP and Port number and uses them as delivery address for media packets). 
Westerlund 4.1.2, 4.2.2, 4.3.1-4.3.2, 4.3.5; Care must be taken in choosing client's RTP SSRC.  First, it must be unique within all the RTP sessions belonging to the same RTSP session.  Secondly, if the RTSP server is sending out media packets to multiple clients from the same send port, the RTP SSRC needs to be unique amongst those clients' RTP sessions). 
As per Claim 21. The network client device of claim 16, wherein the first and second discovery messages are transmitted in the form of User Datagram Protocol (UDP) packets (at least Westerlund 4.1.2, 4.2.2, 4.3.1-4.3.2, 4.3.5; UDP).
As per Claims 22, 24, 26-28, 30, 32-33. The limitations therein have substantially the same scope as claims 16, 18-21 because claims 16, 18-21 are a network client device for implementing the method of claims 28, 30, 32-33, and non-transitory computer readable storage medium of claims 22, 24, 26-27. Therefore claims 22, 24, 26-28, 30, 32-33 are rejected for at least the same reasons as claims 16, 18-21.


Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-22, 24, 26-28, 30, 32-33 have been considered but are moot because the new ground of rejection does not rely 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY G TODD/           Primary Examiner, Art Unit 2457